DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1. 	This office action is in response to applicant's Arguments/Remarks filed 02/28/2022. Claims 1, 2, 4-11, 13-20 and new claim 21 are pending, and claims 3 and 11 are cancelled.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 2, 4-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1, 2, 6-9, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (U.S. Patent Pub. # US 2017/0033824 A1) in view of Tages et al (U.S. Patent Pub. # US 2012/0321294 A1) (hereinafter referenced as Tages).
Regarding claim 1, Tien discloses a protective case with a force buffering function (figure 2, a protective cover 100; paragraphs 0016 and 0019), comprising: a case body comprising an accommodating cavity (figure 2, a housing 10 with a receiving space 11; paragraph 0016), the case body being substantially rectangular and comprising a back plate and a frame surrounding the back plate (figure 2, a back plate (i.e., a bottom surface 110) and a frame (i.e., four sidewalls 120); paragraph 0016); Although Tien does not explicitly disclose a sealed airbag on the case body, the sealed airbag comprising a sealed case and an airbag chamber in the sealed case, wherein the back plate is provided with a camera escape hole, Tien discloses “…the housing 10 further can include at least one cushion structure 14…cushion structures 14 are elastic cushions respectively mounted on the four corners of the housing 10. Each of the elastic cushion defines at least one through hole (not shown) to form at least one air cavity. … In other embodiments, the cushion structure 14 further can be one or more sealed air sac mounted on the housing 10.” (Paragraph 0019). Tien also discloses “… the housing 10 further can include other structures corresponding to camera…and other structures of the portable electronic device to be protected and supported” (paragraph 0025). Since Tien teaches cushion structures 14 are …mounted on the four corners of the housing 10 and the cushion structures 14 can be sealed air sac and the housing 10 can include other structures corresponding to camera, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the housing 10 (i.e., the case body) of Tien to have a sealed airbag on the case body  comprising a sealed case (i.e., air sac) and an airbag chamber (i.e., air cavity) in the sealed case and the back plate is provided with a camera escape hole in order to effectively protect the device within the protective cover from damage as taught by Tien (paragraph 0019 and 0025). 
Tien does not disclose a camera protection frame surrounding the camera escape hole, and the camera protection frame protrudes from an outer surface of the back plate away from the accommodating cavity.  
Tages discloses a camera protection frame surrounding the camera escape hole (figures 4 and 6, a camera protection module 34; paragraphs 0028 and 0030), and the camera protection frame protrudes from an outer surface of the back plate away from an accommodating cavity (paragraph 0026, “…the portion of the camera protection module 34 that extends into the back side (the outside) of the first portion 14”). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify a camera escape hole of Tien in view of the teachings of Tages to incorporate a camera protection frame surrounding a camera escape hole and the camera protection frame protrudes from an outer surface of the back plate away from an accommodating cavity in order to protect the mobile phone camera from damage.

Regarding claim 2, Tien in view of Tages discloses the apparatus of claim 1.
Tien further discloses wherein the sealed airbag is directly attached to the frame without any element for connecting the at least one sealed airbag and the case body (see figures 2-4, cushion structures 14 of the protective cover 100; paragraphs 0016 and 0019, the sealed airbag (i.e., cushion structure 14) is directly attached to the frame (i.e., sides of the housing 10)).

Regarding claim 6, Tien in view of Tages discloses the apparatus of claim 1.
Tien further discloses wherein a portion of the sealed airbag is exposed to the accommodating cavity (paragraph 0019, “…the cushion structure 14 is projected from the inner layer 101 and extends out of the outer layer 102”).

Regarding claim 7, Tien in view of Tages discloses the apparatus of claim 6. Although Tien does not explicitly disclose wherein the portion of the sealed airbag exposed to the accommodating cavity has an inner surface, the portion of the sealed airbag exposed to the accommodating cavity form a continuous smooth surface together with an inner surface of the frame near the accommodating cavity; or the inner surface of the portion of the sealed airbag exposed to the accommodating cavity is concaved relative to the inner surface of the frame, Tien discloses  “…the cushion structure 14 further can be one or more sealed air sac mounted on the housing 10… the location and the number of the cushion structure 14 are not limited.” (paragraph 0019).  Since teaches “the cushion structure 14 can be a sealed air sac and the location and the number of the cushion structure 14 are not limited”, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Tien’s invention to place/make a portion of the sealed airbag (i.e., the cushion structure 14/sealed air sac)  exposed to the accommodating cavity has an inner surface, the portion of the sealed airbag exposed to the accommodating cavity form a continuous smooth surface together with an inner surface of the frame near the accommodating cavity; or the inner surface of the portion of the sealed airbag exposed to the accommodating cavity is concaved relative to the inner surface of the frame by choice of design preference in order to protect from a damage a device within a housing/cover. 

Regarding claim 8, Tien in view of Tages discloses the apparatus of claim 6.
Tien further discloses wherein the frame comprises an outer surface away from the accommodating cavity and the sealed airbag is exposed to the outer surface of the frame (paragraph 0019, “…the cushion structure 14 is projected from the inner layer 101 and extends out of the outer layer 102”).

Regarding claim 9, Tien in view of Tages discloses the apparatus of claim 8.
Tien further discloses wherein a portion of each of the sealed airbag exposed from the outer surface of the frame is directly exposed to an external space and has a continuous surface (paragraph 0019, “…the cushion structure 14 is projected from the inner layer 101 and extends out of the outer layer 102”).

Regarding claim 13, Tien in view of Tages discloses the apparatus of claim 1. Although Tien does not explicitly disclose wherein the sealed airbag is transparent, Tien suggests “…each of the elastic cushion is made of flexible material” (paragraph 0019). Since Tien teaches the elastic cushion is made of flexible material, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the cushion (i.e., the sealed airbag) in the protective case of Tien from transparent material.

Regarding claim 14, Tien in view of Tages discloses the apparatus of claim 1. Tien further discloses wherein the airbag chamber is filled with a buffer medium selected one or more from a group consisting of air, liquid, and elastic particles (paragraph 0019, cushion structure 14 can be air sac).

Regarding claim 16, Tien in view of Tages discloses the apparatus of claim 1. Tien further discloses wherein the case body is provided with at least one protruding strip protruding from a surface of the back plate away from the accommodating cavity (see figure 3, edges of cushion structures 14).

4.	Claims 4, 5, 10-11, 15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tien (U.S. Patent Pub. # US 2017/0033824 A1) in view of Tages et al (U.S. Patent Pub. # US 2012/0321294 A1) (hereinafter referenced as Tages) in view of Tages et al (U.S. Patent Pub. # US 2013/0331155 A1).
Regarding claim 4, Tien in view of Tages discloses the apparatus of claim 1. Tien further discloses wherein the frame comprises four corners (figure 2, the four sidewalls 120), wherein one ring-shaped protuberance is on each of the four corners, the frame comprises an outer surface away from the accommodating cavity (see figures 2-4, the four sidewalls 120 corners of the housing 10; paragraph 0019),  the protuberance surrounds the sealed, the ring-shaped protuberance comprises a top surface away from the accommodating cavity (see figures 2-4, the cushion structure 14; paragraph 0019).Although Tien does not explicitly disclose the protuberance surrounds the sealed and a portion of the sealed airbag exposed to the outer surface of the frame has a top surface away from the accommodating cavity, Tien discloses  “…the cushion structure 14 further can be one or more sealed air sac mounted on the housing 10… the location and the number of the cushion structure 14 are not limited.” (paragraph 0019). Since teaches “the cushion structure 14 can be a sealed air sac and the location and the number of the cushion structure 14 are not limited”, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Tien to place the protuberance surrounds the sealed airbag (i.e., the cushion structure 14/sealed air sac) and a portion of the sealed airbag exposed to the outer surface of the frame has a top surface away from the accommodating cavity by choice of design preference in order to protect from a damage a device within a housing/cover. 
Tien in view of Tages does not disclose the protuberance is a ring-shaped.
	Tages et al discloses a ring-shaped protuberance is on each of the four corners (figures 1 and 5, a corner elements 28; paragraph 0028,  the corner elements 28 of  “…the first portion 34 may be substantially rectangular in shape with rounded corners, or may alternatively, define any shape or size with any configuration of corners.”)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Tien as modified by Tages in view of the teachings of Tages et al to make each of the four corners protuberance with a ring-shaped protuberance by the design preference in order to provide significantly enhanced protection for a portable electronic device (Tages et al, paragraph 0033).
	
Regarding claim 5, Tien in view of Tages and Tages et al discloses the apparatus of claim 4. Tien discloses wherein a portion of the ring-shaped protuberance protrudes from the outer surface of the frame (figure 2, a cushion structure 14  with an inner and outer of a bottom left side of a housing 10);  a first projection of the top surface of the sealed airbag is on a plane parallel to the back plate, a second projection of the top surface of the protuberance is on the plane parallel to the back plate, the first projection and the second projection have a same shape, and the first projection and the second projection do not overlap (see figures 2 and 4, four cushion structures 14  and the receiving space 11; paragraphs 0016 and 0019).
	
Regarding claim 10, Tien in view of Tages discloses the apparatus of claim 8. Tien further discloses wherein a portion of the sealed airbag exposed to the outer surface of the frame (see figures 1-4, the cushion structure 14; paragraphs 0016 and 0019) except for the surface of the frame has a substantially elliptical shape.
Tages et al discloses the outer surface of the frame of a protective cover has a substantially elliptical shape (paragraph 0022).

Regarding claim 11, Tien in view of Tages and Tages et al discloses the apparatus of claim 10. Tien further discloses wherein the portion of the sealed airbag exposed to the outer surface of the frame has a top surface away from the accommodating cavity and a side surface connected to and surrounding the top surface (the cushion structure 14; paragraphs 0016 and 0019).
Tien in view of Tages does not explicitly disclose the top surface has an arcuated shape and a first projection of the top surface on a plane parallel to the back plate is a curve segment
Tages et al discloses the top surface has an arcuated shape (paragraph 0028, and a first projection of the top surface on a plane parallel to the back plate is a curve segment (see figure 2, paragraphs 0028).

Regarding claim 15, Tien in view of Tages discloses the apparatus of claim 1. Tien in view of Tages silent to wherein a hardness of the back plate is different from a hardness of the frame. 
Tages et al discloses a hardness of the back plate is different from a hardness of the frame (paragraph 0023).

Regarding claim 17, Tien in view of Tages discloses the apparatus of claim 1. Tien discloses wherein the frame comprises four corners (figure 2, four corners of sidewalls 120; paragraph 0016339), each of the four corners of the frame defines an installation groove (see figure 2, the cushion structure 14), the sealed airbag is fixed in the installation groove (paragraph 0019); and the sealed airbag comprises a force buffering means (paragraph 0019, the cushion structure 14 further can be one or more sealed air sac mounted on the housing 10”).
Tien in view of Tages does not explicitly disclose the each of the four corners of the frame defines an installation groove, the sealed airbag is fixed in the installation groove; and a blocking means, the force buffering means comprises a cavity, and the blocking means and the force buffering means cooperate to form the airbag chamber.  
Tages et al discloses a mobile device case frame comprises four corners (figure 1, four corners 22 of a mobile device case frame (i.e., sides of housing 12); paragraph 0021), each of the four corners of the frame defines an installation groove ( figure 1, apertures 24; paragraph 0022), the sealed airbag is fixed in the installation groove (figures 1-2, elements 28 ; paragraphs 0024-0025, “…elements 28 may be inserted within the aperture 24”); and a blocking means (figures 1-2, elements 28 ; paragraphs 0024-0025, “…elements 28 may be inserted within the aperture 24”), the force buffering means comprises a cavity, and the blocking means and the force buffering means cooperate to form the airbag chamber(figures 3-5, gaps 44; paragraph 0031, “…gaps 44 are defined within the deformation region 42”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Tien as modified by Tages in view of the teachings of Tages et al to incorporate to each of the four corners of the frame defines an installation groove,  the sealed airbag is fixed in the installation groove; and a blocking means, the force buffering means comprises a cavity, and the blocking means and the force buffering means cooperate to form the airbag chamber by the design preference in order to “provide additional cushion to the corners of a mobile device  during an impact event” (Tages et al, paragraph 0024).

Regarding claim 18, Tien in view of Tages and Tages et al discloses the apparatus of claim 17. Tages et al discloses wherein a first flange is protruding from the force buffering mean (figures 3-5, side segments 40 of the second portion 36 of elements 28; paragraphs 0030-0031),  the blocking means is at least partially inserted into the cavity (paragraphs 0030-0031) , and the blocking means is provided with a second flange fixed to the first flange (figures 3-5, sides  of the first portion 34 of elements 28; paragraphs 0030-0031), an inner wall of each of the plurality of installation grooves facing the at least one sealed airbag is recessed to form a limiting groove, a distance is between the limiting groove and both an inner surface of the frame near the accommodating cavity and an outer surface of the frame away from the accommodating cavity, and the first flange and the second flange are fixed in the limiting groove (see figures 1 and 3-5, gaps 44; paragraphs 0030-0031, “…the second portion 36 may extend a distance away from the first portion 34, in all directions”).

Regarding claim 19, Tien in view of Tages and Tages et al discloses the apparatus of claim 18. Tages et al discloses wherein the blocking means comprises a first convex portion inserted into the cavity and a second convex portion extending from the first convex portion in a direction away from the cavity (paragraphs 0028, 0030 and 0032, “…When the mobile device is inserted within the housing and the corner elements 28 are inserted, the second portion 36 may be concealed within the housing 12, while the first portion 34 is visible.”), the first convex portion and the force buffering means cooperate to form the airbag chamber, and a side of the second convex portion away from the first convex portion is exposed to the accommodating cavity (paragraphs 0030-0031, “…the second portion 36 may extend a distance away from the first portion 34, in all directions”).

Regarding claim 20, Tien in view of Tages and Tages et al discloses the apparatus of claim 19. Tages et al discloses wherein the force buffering means comprises a top wall facing the accommodating cavity (figures 3-5, a first portion 34; paragraphs 0030, 0032 and 0033), the first convex portion comprises a top surface facing the top wall of the force buffering means, a maximum distance between the top surface of the first convex portion (paragraphs 0032-0033, “…the first portion 34 protrudes a predetermined distance away from the corner 22”). Although Tages et al does not disclose the top wall of the force buffering means is 0.5-6.0 mm, Tages et al suggests “…A variety of modifications and variations are possible to the present invention” (paragraph 0034). Since Tages et al teaches a variety of modifications and variations are possible to the present invention, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the top wall of the force buffering means is 0.5-6.0 mm.

Regarding claim 21, Tien in view of Tages and Tages et al discloses the apparatus of claim 4. As indicated above, although Tien does not explicitly disclose wherein the top surface of the portion of the sealed airbag exposed to the outer surface of the frame is farther away from the accommodating cavity than the top surface of the ring-shaped protuberance, Tien discloses “…the cushion structure 14 further can be one or more sealed air sac mounted on the housing 10… the location and the number of the cushion structure 14 are not limited.” (paragraph 0019). Since teaches “the cushion structure 14 can be a sealed air sac and the location and the number of the cushion structure 14 are not limited”, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Tien’s the top surface of the portion of the sealed airbag exposed to the outer surface of the frame is farther away from the accommodating cavity than the top surface of the ring-shaped protuberance in order to effectively protect the device within the protective cover from damage as taught by Tien (paragraph 0019 and 0025). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649